Citation Nr: 1039585	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-35 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served on 
active duty from June 1976 to June 1980 and again from July 1980 
to January 1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 
The Veteran had a hearing before the Board in June 2007 and the 
transcript is of record.

The case was brought before the Board in September 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the appellant in the 
development of her claim, to include obtaining a VA medical 
opinion. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.


REMAND

This claim was previously remanded to ensure all VA's duties to 
notify and assist the appellant with her claim were satisfied.  
Part of that duty, however, requires VA to notify the claimant of 
what is needed to substantiate her claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

With regard to cause of death claims specifically, the U.S. Court 
of Appeals for Veterans Claims (Court) held that in the context 
of a claim for DIC benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In this case, the appellant was sent letters in November 2005 and 
October 2008 explaining that her claim required a showing that 
the Veteran's death was either caused by a service connected 
disability or otherwise attributable to his service.  Neither 
letter, however, specifically informed her of the conditions the 
Veteran was service connected at the time of his death.  See id. 
at element (2).  The letters also did not explain the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service connected.  Id. at element (3).  
Corrective action is required.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the appellant with 
corrective VCAA notice as to the claim of 
service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1310.  
Specifically, the notice must include a 
statement of the condition(s) the Veteran was 
service-connected for at the time of his 
death and an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service-
connected.  See Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  

2.  The RO should then readjudicate the 
appellant's claim. If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the appellant and her 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


